Citation Nr: 0519856	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  03-28 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right great toe fracture.   
 
2.  Entitlement to service connection for a right ankle 
disability.   
 
3.  Entitlement to service connection for Freiberg's disease 
of the left foot.   
 
4.  Entitlement to a higher (compensable) rating for a low 
back disability.   
 
5.  Entitlement to a higher (compensable) rating for 
postoperative residuals of a cholecystectomy.  

6.  Entitlement to a 10 percent disability rating based on 
multiple, noncompensable, service-connected disabilities




REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from February 1978 to January 
2003.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 RO rating decision which, 
in pertinent part, denied service connection for a right 
great toe fracture, a right ankle disability, and for 
Freiberg's disease of the left foot.  The RO's decision also 
granted service connection at noncompensable ratings for a 
low back disability and for postoperative residuals of a 
cholecystectomy.  Finally, the RO's decision denied 
entitlement to a 10 percent rating based on multiple, 
noncompensable, service-connected disabilities.  In June 
2003, the veteran filed a notice of disagreement as to all of 
these issues.  In October 2003, the RO issued a statement of 
the case, and in December 2003, the veteran perfected his 
appeal.

In April 2005, the veteran testified at a Board hearing 
before the undersigned Acting Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is of record.  

The present Board decision addresses the issues of 
entitlement to service connection for residuals of a right 
great toe fracture and entitlement to a higher (compensable) 
rating for postoperative residuals of a cholecystectomy.  The 
issues of entitlement to service connection for a right ankle 
disability and for Freiberg's disease of the left foot; 
entitlement to a higher (compensable) rating for a low back 
disability; and entitlement to a 10 percent disability rating 
based on multiple, noncompensable, service-connected 
disabilities, are the subject of the remand at the end of the 
decision.  


FINDINGS OF FACT

1.  The veteran's residuals of a right great toe fracture 
began during active service.  

2.  The veteran's service-connected postoperative residuals 
of a cholecystectomy are nonsymptomatic.  


CONCLUSION OF LAW

1.  Residuals of a right great toe fracture were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

2.  The criteria for a compensable rating for postoperative 
residuals of a cholecystectomy have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7318 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for Residuals of a Right Great Toe 
Fracture

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases if manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

As noted above, the veteran served on active duty from 
February 1978 to January 2003.  His service medical records 
indicate that he fractured his right great toe during his 
service.  A March 1980 hospital narrative summary noted that 
the veteran sustained a crush fracture of the right great toe 
while on the flight line when a pallet fell on his toe.  He 
presented to the emergency room for an X-ray evaluation and 
was found to have an open fracture of the right talus.  The 
diagnosis was non-displaced fracture of the distal phalanx of 
the right great toe.  An October 1980 objective examination 
report noted that the veteran had full range of motion and 
strength of the big toe of the right foot.  It was also 
reported that he fractured the big toe of his right foot in 
March 1980 and that he was adequately treated with a good 
recovery.  An April 1982 consultation report noted that the 
veteran was status post fracture of the right great toe two 
years earlier.  He stated that when he walked his toe would 
dig into his steel toe boots and produce pain.  That 
assessment was an ingrown nail.  

A November 2002 VA general medical examination report, 
completed prior to the veteran's separation from service, 
noted that he fractured his right great toe in 1980.  It was 
also reported that he had a history of a hospital admission 
for a fracture of the right great toe in "1981".  The 
examiner indicated that the veteran's lower extremity joints 
were normal without swelling and deformity.  The examiner 
also stated that there was normal range of motion.  The 
diagnoses did not refer to a right great toe disability.  No 
X-ray examination of the right toe was preformed.  

A subsequent November 2002 VA general medical examination 
report noted similar information.  It was reported that the 
veteran fractured his right great toe in 1980, and that he 
had complaints including pain in multiple joints.  The 
examiner indicated that the veteran had normal lower 
extremity joints with normal range of motion.  The diagnoses 
did not refer to a right great toe disability and, again, no 
X-rays were performed.  

The Board observes that the veteran's service medical records 
clearly show that he fractured his right great toe during 
service in 1980.  The November 2002 VA general medical 
examination reports, noted above, refer to such history, but 
do not specifically indicate any current right toe pathology.  
However, X-rays that might indicate current residuals, such 
as evidence of the prior fracture, were not performed.  Under 
such circumstances, the Board will assume that there is at 
least current evidence of a prior fracture of the veteran's 
great right toe.  

After considering all the evidence, the Board concludes that 
residuals of a right great toe fracture were incurred in 
service, and service connection is warranted.  The benefit-
of-the-doubt rule has been applied in making this decision.  
38 U.S.C.A. § 5107(b).  

II.  Higher Rating for Postoperative Residuals of a 
Cholecystectomy

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A noncompensable rating is warranted for the non-symptomatic 
residuals of the removal of the gallbladder.  A 10 percent 
rating requires mild symptoms.  38 C.F.R. § 4.114, Diagnostic 
Code 7318.  

The veteran's service medical records indicate that he was 
treated for gallbladder problems on multiple occasions and 
that he underwent a cholecystectomy (gallbladder removal).  

A November 2002 VA general medical examination report, prior 
to the veteran's separation from service in January 2003, 
noted that he was status post a cholecystectomy in 1999 for 
gallstone disease and that he had not suffered jaundice or 
hepatitis.  It was also reported that he had a normal bowel 
movement pattern with normal swallowing.  The examiner 
indicated, as to the veteran's gastrointestinal system, that 
the abdominal contour was normal and that hepatosplenomegaly 
and organomegaly were absent.  The diagnosis included status 
post cholecystectomy.  

A later November 2002 VA general medical examination report 
also noted that the veteran had normal swallowing and that he 
had a normal bowel movement pattern including no bleeding 
with stools.  It was reported that the veteran had a history 
of gallstones which were treated with surgery and that he 
suffered no jaundice or hepatitis.  The examiner noted that 
the veteran's abdominal contours were normal and that 
hepatosplenomegaly and organomegaly were absent.  The 
diagnoses included gallbladder disease status post 
cholecystectomy.  

The Board observes that the November 2002 VA examination 
reports does not attribute any digestive problems to the 
veteran's prior cholecystectomy.  Additionally, the veteran 
did not describe any such symptoms at the time of the April 
2005 Board hearing.  Thus, it must be concluded that the 
condition is asymptomatic and properly rated noncompensable 
(0 percent) under Diagnostic Code 7318.  Pursuant to 
Diagnostic Code 7318, used in rating the removal of the gall 
bladder, a 10 percent rating is warranted when there is mild 
symptoms.

This is an initial rating case, on the granting of service 
connection.  The Board finds that there are no distinct 
periods of time, since the effective date of service 
connection, during which the veteran's postoperative 
residuals of a cholecystectomy were more than 0 percent 
disabling.  Thus "staged ratings" greater than a 
noncompensable rating are not warranted for any period since 
the effective date of service connection.  Fenderson v. West, 
12 Vet.App. 119 (1999).  

As the preponderance of the evidence is against the claim for 
a higher rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes examination reports.  
Significantly, no additional available pertinent evidence has 
been identified by the claimant as relevant to the issues on 
appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In a November 2002 
letter, an October 2003 statement of the case, and at the 
April 2005 Board hearing, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claims as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection for a residuals of a right great toe 
fracture and entitlement to a higher (compensable) rating for 
postoperative residuals of a cholecystectomy.  The 
discussions in the rating decision, the statement of the 
case, and the Board hearing held in April 2005, have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefits sought.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been substantially met.  Any deficiencies 
constitute no more than harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, a 
VA examination was obtained, medical records were obtained, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
duty to notify and assist the veteran.  


ORDER

Service connection for residuals of a right great toe 
fracture is granted.  

A higher rating for postoperative residuals of a 
cholecystectomy is denied.  




REMAND

The remaining issues on appeal are entitlement to service 
connection for a right ankle disability and for Freiberg's 
disease of the left foot; entitlement to a higher 
(compensable) rating for a low back disability; and 
entitlement to a 10 percent rating based on multiple, 
noncompensable, service-connected disabilities

The veteran's service medical records show that he was 
treated for right ankle and left foot problems, including 
Freiberg's disease, on multiple occasions during service.  An 
October 2002 entry noted that he complained of a problem with 
intermittent swelling of his left foot along the distal 
second and third metatarsal.  It was noted that an X-ray 
showed ischemic necrosis of the distal third metatarsal.  
There was no reference to any fractures.  A February 1983 
treatment entry noted that the veteran was seen with 
complaints of a fracture of the left foot.  The examiner 
noted that he had Freiberg's disease.  A February 1983 
podiatry consultation report related an assessment of 
Freiberg's disease III, metatarsal, left foot.  An October 
1983 entry indicated that the veteran had some form of 
traumatic arthritis of the left foot which was presently non-
symptomatic.  No X-rays were performed at that time.  A May 
1984 entry noted that the veteran had a history of Freiberg's 
disease since 1982 secondary to a fracture with no major 
problems.  No X-rays were taken.  The assessment was 
Freiberg's disease of the left foot.  

An October 1996 treatment entry related an assessment which 
included a reference to the veteran's ankle.  A later October 
1996 entry noted that the veteran's ankle pain was resolved.  
The assessment was bursitis.  A February 1998 entry noted 
that the veteran complained of right ankle pain for one year 
and that he had a history of an inversion type injury.  The 
assessment included right ankle pain, rule out derangement.  
An additional February1998 entry noted that the veteran 
complained of right ankle pain.  The assessment included 
right ankle pain.  A February 1998 report of a computed 
tomography scan, as to the veteran's right ankle, related an 
impression of findings consistent with osteochondritis 
dissecans involving the medical aspect of the talar dome.  A 
March 1998 entry indicated a diagnosis of osteochondritis 
dissecans, right talus.  

The veteran was afforded a VA general medical examination in 
November 2002, prior to his separation from service.  There 
was no indication that the examiner reviewed the veteran's 
claims file.  The examiner reported that the veteran's lower 
extremity joints were normal without swelling and deformity 
and that there was normal range of motion.  The diagnoses did 
not refer to any right ankle problems or any left foot 
problems, including Freiberg's disease.  No X-rays were 
performed.  

Another November 2002 VA general medical examination report, 
apparently performed by the same examiner, noted that the 
veteran had complaints including pain in multiple joints.  
The examiner stated that the veteran's lower extremity joints 
were normal and that range of motion was normal.  The 
diagnoses referred to other disorders and, again, no X-rays 
were taken.  

The Board notes that although the veteran was afforded VA 
examinations, there is no indication that the examiner 
reviewed the claims folder.  Additionally, no X-rays were 
performed which might possibly show current pathology as to 
the veteran's claimed right ankle disability and Freiberg's 
disease of the left foot.  

Further, as to the veteran's claim for a higher (compensable) 
rating for a low back disability, the Board notes that the 
November 2002 VA general medical examination reports, noted 
above, related diagnoses which included lumbar sprain and 
strain.  

The Board observes that at the April 2005 Board hearing, the 
veteran provided testimony indicating possible worsening of 
his service-connected low back disability.  There have also 
been changes to the rating criteria concerning spine 
disabilities since the November 2002 examinations.  

At the April 2005 hearing, the veteran also reported that he 
had received recent treatment from a Dr. G. Wheat.  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claims includes obtaining 
any pertinent treatment records and providing him with a VA 
examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board notes that the issue of entitlement to a 10 percent 
rating based on multiple, noncompensable, service-connected 
disabilities, is inextricably intertwined with the issues 
remaining on appeal herein.  

Accordingly, these issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated 
him for low back, right ankle, and left 
foot problems, to include Freiberg's 
disease, that the VA does not have.  The 
RO should then obtain copies of the 
related medical records which are not 
already in the claims folder.  

2.  The RO should obtain copies of the 
veteran's reported recent treatment for a 
low back disability from Dr. Wheat.  

3.  The RO should have the veteran undergo 
a VA examination to determine the severity 
of his current service-connected low back 
disability and the nature and etiology of 
his claimed right ankle disability and 
Freiberg's disease of the left foot.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  Based on a review 
of historical records and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to the approximate date of onset and 
etiology of any diagnosed right ankle 
disability and Freiberg's disease of the 
left foot (to include any left foot 
disability), including any relationship 
with the veteran's period of service.  

As to the veteran's service-connected low 
back disability, all signs and symptoms 
should be described in detail, including 
all information necessary for rating the 
condition under the latest criteria for 
spine disorders.  

4.  Thereafter, the RO should review the 
claims for entitlement to service 
connection for a right ankle disability, 
entitlement to service connection for 
Freiberg's disease of the left foot, 
entitlement to a higher (compensable) 
rating for a low back disability, and 
entitlement to a 10 percent rating based 
on multiple, noncompensable, service-
connected disabilities.  If any of the 
claims are denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	WILLIAM YATES
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


